ON MOTION FOB REHEARING-
November 22, 1933
Me. Justice Córdova Davila
delivered the opinion of the Court.
The attorneys López de Tord and Zayas Pizarro move for a reconsideration of the judgment rendered by this court on November 7, 1933, vacating the order of reference entered by the District Court of Ponce on January 27,1933. In our opinion, no sufficient grounds to justify the reconsideration sought have been submitted. Therefore, we deny the motion of the said attorneys.
Our attention is called however, to the fact that we have erroneously quoted certain statements of Judge Todd with respect to a detailed statement of services rendered by Messrs. López de Tord and Zayas Pizarro. The words of Judge Todd to which the said attorneys refer, are as follows:
“Mr. 2^ayas Pizarro has spoken of the account, but in reality the firm López de Tord & Zayas Pizarro has not filed any account; it has filed a statement of work done, but the same has not'been valued. Is seems to me that it has been of very little use to the estate and to the heirs, because they cannot make a calculation as to the value of such services, since some attorneys might appraise those services at á price which .might differ from that estimated by other attorneys; Mr. Zayas Pizarro should have understood this to be so and should have orderly assigned the respective prices, and the heirs would have then known more or less the value of such services, for what we now have is only a statement, to wit: In such an action this.and this was done, and the like; a statement of all the services, letters, and consultations; but strictly speaking it is not an account, for no value has been assigned thereto; the interested party did not assign a value to it.”
*673The foregoing remarks, made on May 19, 1932, refer to a detailed statement, without valuation, which Messrs. López de Tord and Zayas Pizarro presented on May 25, 1931, concerning their professional services rendered from May 18, 1928, to June 30, 1931. This detailed statement of services, without valuation, was presented in connection with the request made by José María Pranceschi and Pablo Vecchini that the attorneys submit their account. The rendering of this account was first requested in May, 1930, according to José María Pranceschi, or in March, 1931, according to the attorneys. As we said before, Judge Todd, in his statements made reference to this detailed statement of unvalued services which the attorneys have called an account. After-wards the said attorneys presented a detailed statement of all their services which they valued in the lump sum of $125,000. Messrs. López de Tord and Zayas Pizarro maintained in their brief that Judge Todd did not declare that the statement of services of August 25, 1931, was not an account of fees. The words of Judge Todd are self-explanatory. Said judge further declared that in the above-mentioned statements only the last ten months which elapsed since the presentation of the document remained to be covered, it being a question for the attorneys to determiné whether the valuation should be made in detail or as a whole.
With this explanation, we state once more that in our opinion there is no basis for the granting of a compulsory reference; that a detailed statement of professional services valued in the lump sum of $125,000 does not constitute a long account; and that such exceptional circumstances as would justify said reference are not present in this case, in accordance with the views expressed in our opinion and the decisions therein cited. ■